In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-13-00153-CR &
                      06-13-00154-CR



        GABRIEL LOUIS MENDOZA, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 283rd District Court
                  Dallas County, Texas
      Trial Court Nos. F12-55612-T & F12-55613-T




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

        Gabriel Louis Mendoza appeals convictions of robbery in our cause numbers 06-13-

00153-CR and 06-13-00154-CR. The clerk’s records that have been filed in this Court do not

include certified bills of costs. As a result, the State has moved this Court for an order requiring

the Dallas County District Clerk to supplement the records in each of these cases with certified

bills of costs.

        “[A]n officer of the court shall certify and sign a bill of costs stating the costs that have

been accrued and send the bill of costs to the court to which the action or proceeding is . . .

appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006). Costs may not be collected

from the person charged with the costs until a written bill containing the items of cost is

produced and signed by the officer who charged the cost or the officer who is entitled to receive

payment for the cost. TEX. CODE CRIM. PROC. ANN. art. 103.001 (West 2006).

        We point out that all that is required by the Rules is a request by letter from an appellate

court or any party to require a district clerk to prepare, certify, and file in the appellate court a

supplement containing the omitted item. See TEX. R. APP. P. 34.5(c)(1). However, it appears

that the procedure used by the Dallas Court of Appeals requires us in these transfer cases to

instead formally order the clerk to supplement the record in each of these matters with the

appropriate certified bill of costs. See Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—

Dallas 2013, no pet.); see also TEX. CODE CRIM. PROC. ANN. art. 103.006 (“shall certify” costs).

Under the authority of Rule 34.5(c)(1) of the Texas Rules of Appellate Procedure, we order the

Dallas County District Clerk to prepare and electronically file, within ten days of the date of this


                                                 2
order, supplemental records containing a detailed itemization of the costs assessed in our cause

numbers 06-13-00153-CR and 06-13-00154-CR. See TEX. R. APP. P. 34.5(c)(1).

       IT IS SO ORDERED.

                                            BY THE COURT

Date: January 28, 2014




                                               3